Exhibit 10.3

CONSULTING SERVICES AGREEMENT

       

          This Consulting Services Agreement (the "Agreement"), effective
October 15, 2008, is made by and between IR.VN, LLC (the "Consultant") and
Business.VN, Inc., a Nevada corporation (the "Company"). The Consultant and the
Company shall hereafter be referred to individually as a "Party" and
collectively as the "Parties.

          WHEREAS, Consultant has extensive background in the area of
shareholder relations and broker dealer networking;

          WHEREAS, Consultant desires to be engaged by Company to provide
consulting services to Company subject to the conditions set forth herein;

          WHEREAS, Company is a publicly traded corporation with its common
stock shares trading on the Over the Counter Bulletin Board under the trading
symbol BVNI and desires to further develop its business; and

          WHEREAS, Company desires to engage Consultant to provide the Services
in his area of knowledge and expertise on the terms and subject to the
conditions set forth herein.

          NOW, THEREFORE, in consideration for those services Consultant agrees
to provide to the Company, the Parties agree as follows:

1.

Services of Consultant.

 

(a)

Consultant will organize one-on-one meetings with potential large investors,
stockbrokers, money managers, mutual funds, market makers, analysts and
newsletter publishers. In addition, Consultant will have access to thousands of
individual investors through its alliance network. Current and accurate
information about the company will be provided with the ultimate goal of
increasing Company's shareholders base and equity-financing marketplace.

 

(b)

Consultant will provide outbound phone calls to qualified stockbrokers through
Consultant's network. The broker network ranges from small cap investments, to
investors that speculate in small and micro-cap stocks. Consultant will evaluate
market positioning and recommend financial communication products and services.

 

(c)

Consultant will contact Company's current shareholders to keep them updated and
informed of all recent corporate developments. Consultant will send out the
"InvestorRelations.vn Newsletter" to the database with approval from the
Company. As necessary, Consultant will send out press releases, quarterly and
annual financial reports and any other information relative to Company's
progress. In doing so, Consultant is able to create and maintain a shareholder
communications database that can be used for immediate and timely correspondence
in the future

 

(d)

A one-two-page fact sheet detailing critical and timely corporate or financial
information can be released to thousands of investors and stockbrokers.
Consultant will design an updated PDF one page fact sheet and a Corporate
Summary PDF sheet. The necessary information and disclosures statements are
properly covered to make it as effective marketing tool as possible. The Company
will approve all information on the fact sheet before it is ever sent to the
databases.

2.

Consideration for Services.

 

          Company will compensate Consultant as follows:

 

(a)

Company will pay Consultant the sum of Five Thousand Dollars ($5,000.00) per
month; and,

 

(b)

Company shall issue to the Consultant 200,000 shares of the Company's restricted
stock upon signing of this agreement

 

(c)

Company will issue an additional 150,000 Restricted Shares of Company's stock to
Consultant on March 1, 2009

3.

Confidentiality.

 

          Each party agrees that during the course of this Agreement,
information that is confidential or of a proprietary nature may be disclosed to
the other party, including, but not limited to, product and business plans,
software, technical processes and formulas, source codes, product designs,
sales, costs and other unpublished financial information, advertising revenues,
usage rates, advertising relationships, projections, and marketing data
("Confidential Information"). Confidential Information shall not include
information that the receiving party can demonstrate (a) is, as of the time of
its disclosure, or thereafter becomes part of the public domain through a source
other than the receiving party, (b) was known to the receiving party as of the
time of its disclosure, (c) is independently developed by the receiving party,
or (d) is subsequently learned from a third party not under a confidentiality
obligation to the providing party. Confidential Information need not be marked
as confidential at the time of disclosure to receive "Confidential Information"
protection as required herein, rather all information disclosed that, given the
nature of the information or the circumstances surrounding its disclosure
reasonably should be considered as confidential, shall receive "Confidential
Information" protection.

4.

Indemnification.

 

(a)

Indemnification by Company.

 

          The Company agrees to indemnify, defend, and shall hold harmless
Consultant and/or its agents, and to defend any action brought against said
parties with respect to any claim, demand, cause of action, debt or liability,
including reasonable attorneys' fees to the extent that such action is based
upon a claim that: (i) is true, (ii) would constitute a breach of any of
Company's representations, warranties, or agreements hereunder, or (iii) arises
out of the negligence or willful misconduct of Company, or (iv) arises out of
the performance of Consultant's duties hereunder.

 

(b)

Indemnification by Consultant.

 

          The Consultant agrees to indemnify, defend, and shall hold harmless
Company, its directors, employees and agents, and defend any action brought
against same with respect to any claim, demand, cause of action, debt or
liability, including reasonable attorneys' fees, to the extent that such an
action arises out of the gross negligence or willful misconduct of Consultant.

 

(c)

Notice.

 

          In claiming any indemnification hereunder, the indemnified party shall
promptly provide the indemnifying party with written notice of any claim, which
the indemnified party believes falls within the scope of the foregoing
paragraphs. The indemnified party may, at its expense, assist in the defense if
it so chooses, provided that the indemnifying party shall control such defense,
and all negotiations relative to the settlement of any such claim. Any
settlement intended to bind the indemnified party shall not be final without the
indemnified party's written consent, which shall not be unreasonably withheld.

5.

Termination and Renewal.

 

(a)

Term.

 

          The term of this Agreement shall be one (1) year (the "Term")
beginning on October 15, 2008 and ending on October 14, 2009, unless sooner
terminated by the Parties pursuant to the requirements of Section 5(b).

 

(b)

Termination.

 

          Either party may terminate this Agreement on thirty (30) calendar
day's written notice, or if prior to such action, the other party materially
breaches any of its representations, warranties or obligations under this
Agreement or at such time as mutually agreed to in writing by the Parties.
Except as may be otherwise provided in this Agreement, such breach by either
party will result in the other party being responsible to reimburse the
non-defaulting party for all costs incurred directly as a result of the breach
this Agreement, and shall be subject to such damages as may be allowed by law
including all attorneys' fees and costs of enforcing this Agreement.

 

(c)

Termination and Payment.

 

          Upon any termination or expiration of this Agreement, Company shall
pay all unpaid and outstanding fees through the effective date of termination or
expiration of this Agreement. And upon such termination, Consultant shall
provide and deliver to Company any and all outstanding services due through the
effective date of this Agreement.

6.

Remedies.

 

          Should Consultant at anytime materially breach any of terms outlined
in this Agreement, Company shall have the right to seek remedies, including but
not limited to: i) a temporary restraining order and permanent injunction; or
ii) cancellation of the interests underlying the stock certificates.

7.

Miscellaneous.

 

(a)

Independent Contractor.

 

          Consultant is performing services hereunder as an independent
contractor, and is responsible for all tax consequences flowing from this
Agreement. As such, Consultant shall not be required to expend any specific
amount of time in the performance of his duties hereunder, and may freely pursue
other endeavors, although Consultant shall exert his best efforts and expend
such time and resources as reasonably required to achieve Company's goals and
meet Company's objectives.

 

(b)

Negative Covenants.

 

          Consultant hereby covenants that at no time will he provide any
service that directly or indirectly promotes or maintains a market for the
Company's securities nor act as a conduit for distributing securities to the
general public. Moreover, Consultant will not provide certain services including
but not limited to: acting as a broker.

 

(c)

Rights Cumulative; Waivers.

 

          The rights of each of the parties under this Agreement are cumulative.
The rights of each of the parties hereunder shall not be capable of being waived
or varied other than by an express waiver or variation in writing. Any failure
to exercise or any delay in exercising any of such rights shall not operate as a
waiver or variation of that or any other such right. Any defective or partial
exercise of any of such rights shall not preclude any other or further exercise
of that or any other such right. No act or course of conduct or negotiation on
the part of any party shall in any way preclude such party from exercising any
such right or constitute a suspension or any variation of any such right.

 

(d)

Benefit; Successors Bound.

 

          This Agreement and the terms, covenants, conditions, provisions,
obligations, undertakings, rights, and benefits hereof, shall be binding upon,
and shall inure to the benefit of, the undersigned parties and their heirs,
executors, administrators, representatives, successors, and permitted assigns.

 

(e)

Entire Agreement.

 

          This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof. There are no promises, agreements,
conditions, undertakings, understandings, warranties, covenants or
representations, oral or written, express or implied, between them with respect
to this Agreement or the matters described in this Agreement, except as set
forth in this Agreement. Any such negotiations, promises, or understandings
shall not be used to interpret or constitute this Agreement.

 

(f)

Assignment.

 

          Neither this Agreement nor any other benefit to accrue hereunder shall
be assigned or transferred by either party, either in whole or in part, without
the written consent of the other party, and any purported assignment in
violation hereof shall be void.

 

(g)

Amendment.

 

          This Agreement may be amended only in a writing executed by all the
parties hereto.

 

(h)

Severability.

 

          Each part of this Agreement is intended to be severable. In the event
that any provision of this Agreement is found by any court or other authority of
competent jurisdiction to be illegal or unenforceable, such provision shall be
severed or modified to the extent necessary to render it enforceable and as so
severed or modified, this Agreement shall continue in full force and effect.

 

(i)

Notices.

 

          Any notice which is required or desired under this Agreement shall be
given in writing and may be sent by personal delivery or by mail (either a.
United States mail, postage prepaid, or b. Federal Express or similar generally
recognized overnight carrier), addressed as follows (subject to the right to
designate a different address by notice similarly given):

If to Company:

If to Consultant:

Business.VN, Inc.
Attn:  Sheldon Silverman, CEO
9449 Balboa Avenue, Suite 103
San Diego, CA 92123

IR.VN, LLC
Attn:  Larry Heuchert, President
6160 Blue Dawn Trail
San Diego, CA 92130-3307

 

(j)

Warranty of Authority.

 

          The person signing this Agreement on behalf of each party hereby
warrants that he has the necessary power, consent and authority to execute and
deliver this Agreement on behalf of such party.

 

(k)

Disputes.

 

          In the event of any dispute, the parties respective decision makers
agree to meet within three (3) business days and in good faith seek an informal
resolution of the disputed issue. If no resolution is reached, the parties agree
to submit any claim, dispute or controversy ("Claim") against the other, or
against the employees, agents or assigns of the other, arising from or relating
in any way to this Agreement, including Claims regarding the applicability of
this arbitration clause or the validity of the entire Agreement, to binding
arbitration to be administered by JAMS under its Streamlined Rules, unless the
parties otherwise agree. The sole arbitrator shall have the power to determine
issues of arbitrability, and shall apply the laws of the State of California,
except for, and limited only to claims or issues where California law is
preempted by federal statute. All other issues shall be governed by applicable
California law. If the parties cannot agree on a single arbitrator, a panel of 3
arbitrators shall be employed, the parties each selecting one arbitrator, and
the two arbitrators so selected shall choose a third "independent" arbitrator.
All arbitrators must either be licensed attorneys or retired judges. The parties
shall have right to full discovery to the extent permitted by the California
Code of Civil Procedure and California Rules of Court applicable to judicial
arbitrations. The arbitrator(s) shall be empowered to appoint experts and/or
consultants, resolve discovery disputes grant equitable relief, compensatory and
punitive damages, and grant any relief a party could obtain in an action
initiated in the a California Superior Court, proceed ex-parte should one party
fail to appear, and grant any other type of relief appropriate to the particular
circumstances. The arbitrator shall have the power to award the prevailing party
its litigation expenses including reasonable attorney's fees and costs, and
expert witness fees. The hearing shall take place within 6 months of submission
to arbitration. No pre-hearing motions may be filed, other than with respect to
requests for injunctive relief and discovery disputes. The arbitration hearing
will be held in San Diego, California. Judgment may be entered in any court of
competent jurisdiction. The parties agree that all proceedings are confidential
until 30 days after the award is made. In the event the losing party fully
complies with all aspects of any adverse decision, including payment of all
amounts awarded to the other party, the matter shall be sealed and remain
confidential in perpetuity.

 

(l)

Survival of Provisions.

 

          The provisions contained in paragraphs 3, 4, 5 and 7(b) of this
Agreement shall survive the termination of this Agreement.

 

(m)

Execution in Counterparts.

 

          This Agreement may be executed via facsimile and in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.

          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and have agreed to and accepted the terms herein on the date written
above.

       

COMPANY:

CONSULTANT

:    

BUSINESS.VN, INC

.

IR.VN, LLC

   

By:  /s/ Sheldon Silverman
Sheldon Silverman, CEO

By:  /s/ Larry Heuchert
Larry Heuchert, President

